             DAVID M. REAVES
1                Chapter 12 Trustee
               Post Office Box 44320
2             Phoenix, Arizona 85064
             (602) 241-0101 Telephone
3             trustee@reaves-law.com

4

5
                        IN THE UNITED STATES BANKRUPTCY COURT
6
                                        DISTRICT OF ARIZONA
7
       In Re:                                     ) Case No. 4:09-bk-33964-BMW
8                                                 )
       STEVIE L. STEELMAN JR. and                 ) Chapter 12
9                                                 )
       MARYANN STEELMAN,                          )
10                                                ) TRUSTEE’S INTERIM REPORT
                               Debtors.           ) THROUGH AUGUST 2019
11                                                )
                                                  )
12                                                )
                                                  )
13                                                )
                                                  )
14

15
             DAVID M. REAVES, Chapter 12 trustee herein, respectfully submits the following
16
      interim report:
17
             1.     FILING DATE: This case was originally commenced on December 31,
18
      2009, as a Chapter 11 case, and was converted to Chapter 12 on January 6, 2011.
19
             2.     SECTION 341a MEETING OF CREDITORS: The Debtors’ 341(a)
20
      Meeting of Creditors was held and concluded on April 12, 2011.
21
             3.     CHAPTER 12 PLAN: On March 18, 2011, the Debtors filed their Chapter
22
      12 plan, and a Stipulated Order confirming the Debtors’ Chapter 12 plan was entered on
23
      November 23, 2011.
24

25




     Case 4:09-bk-33964-BMW        Doc 173 Filed 109/10/19 Entered 09/10/19 14:14:59    Desc
                                    Main Document     Page 1 of 3
1            4.     PLAN PAYMENTS: Pursuant to the Stipulated Order confirming the
2     Chapter 12 plan, the Debtors were to be making monthly payments of $363.73. The
3     Debtors have completed all plan payments.
4            5.     PLAN DISTRIBUTIONS: The Trustee has receipted funds in the total sum
5     of $22,187.61, and disbursed a total of $22,187.61 (including bank fees paid), leaving a

6     balance of $0 held by the estate as of the date of this report. Attached as Exhibit “A” to

7     Trustee’s Interim Report through April 2019, filed on April 22, 2019, at Dkt. No. 170, is a

8     specific detail of all receipts and disbursements from the estate, which is incorporated

9     herein. All distributions under the plan have been made, including the final distribution to

10    general unsecured creditors.

11           6.     DISCHARGE: This matter is being jointly administered with the related

12    case of Steelman Enterprises, 4:09-bk-33962-BMW. Business creditors are being paid

13    through the Steelman Enterprises plan. The individual debtors in this case also were to pay

14    certain individual debts through their own plan. Debtors have completed all plan payments

15    in this case; however, the payments in the Steelman Enterprises matter continue. Because

16    the two plans are tied to each other, with the Debtors' personal obligations for the business

17    debts contingent upon payment in the Steelman Enterprises matter, the Debtors in this case

18    cannot receive their discharge, and this case may not be closed, until all payments and

19    distributions are made in the Steelmen Enterprises matter.

20           Dated this 10th day of September, 2019.

21

22
                                                        By: /s/ David M. Reaves
                                                          David M. Reaves,
23                                                        Chapter 12 Trustee

24

25




     Case 4:09-bk-33964-BMW          Doc 173 Filed 209/10/19 Entered 09/10/19 14:14:59         Desc
                                      Main Document     Page 2 of 3
1

2
      COPY of the foregoing MAILED
3     this 10th day of September, 2019, to:
4     Stevie L Steelman, Jr.
5
      Maryann Steelman
      1863 N. Westfall Lane
6     Casa Grande, Arizona 85122
      Debtor
7
      Office of the U.S. Trustee
8
      USTPRegion14.PX.ECF@usdoj.gov
9
      /s/ David M. Reaves
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     Case 4:09-bk-33964-BMW       Doc 173 Filed 309/10/19 Entered 09/10/19 14:14:59   Desc
                                   Main Document     Page 3 of 3
